Exhibit 10.2

 



Boreal Water Collection, Inc., Mortgagor

 

 

TO

 

 

Woodbridge Mortgage Investment Fund 1, LLC, a Delaware LLC, Mortgagee

 

 

 

 

 



MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

 



 

 

Dated as of:     August 27, 2013

 

Location: 4494-4496 State Road 42 North Kiamesha, New York 12751

 

 

Section:9

Block:1

Lot:40.2 and 41

County:Sullivan

Municipality:Thompson

 

 

 

 

 

 

 

 

RECORD AND RETURN TO:

 

 

 

Finger & Finger, A Professional Corporation

158 Grand Street

White Plains, New York 10601

 



 



 

 





THIS MORTGAGE made as of the August 27, 2013, by Boreal Water Collection, Inc.,
a Nevada Corporation organized and existing under the laws of the State of
Nevada, having an office at 4494-4496 State Road 42 North, Kiamesha, New York
12751 (hereinafter referred to as the "Mortgagor") and Woodbridge Mortgage
Investment Fund 1, LLC, a Delaware LLC, having its principal place of business
at 14225 Ventura Boulevard, Suite 100, Sherman Oaks, CA 91423 (hereinafter
referred to as the "Mortgagee").

 

W I T N E S S E T H:

 

WHEREAS, the Mortgagor is the owner of a fee estate in the premises described in
Exhibit A attached hereto (the "Premises");

 

 

NOW, THEREFORE, to secure the payment of an indebtedness in the principal sum of
Nine Hundred Thousand and N0/100 ($900,000) DOLLARS, lawful money of the United
States of America, to be paid with interest according to a certain Note dated
the date hereof given by the Mortgagor to the Mortgagee (the "Note") (said
indebtedness, interest and all other sums which may or shall become due
hereunder, collectively, the "Debt"), the Mortgagor has mortgaged, given,
granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed and assigned,
and by these presents does mortgage, give, grant, bargain, sell, alien, enfeoff,
convey, confirm and assign unto the Mortgagee forever all right, title and
interest of the Mortgagor now owned, or hereafter acquired, in and to the
following property, rights and interest (such property, rights and interests,
collectively, the "Mortgaged Property"):

 

(a)       The Premises;

 

(b)       all buildings and improvements now or hereafter located on the
Premises (the "Improvements");

 

(c)       all of the estate, right, title, claim or demand of any nature
whatsoever of the Mortgagor, either in law or in equity, in possession or
expectancy, in and to the Mortgaged Property or any part thereof;

 

(d)       all easements, rights-of-way, gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments, and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Mortgaged Property (including, without limitation,
any and all development rights, air rights or similar or comparable rights of
any nature whatsoever now or hereafter appurtenant to the Premises or now or
hereafter transferred to the Premises) and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the
Premises to the center line thereof;

 

(e)       all machinery, apparatus, equipment, fittings, fixtures and other
property of every kind and nature whatsoever and all additions thereto and
renewals and replacements thereof, and all substitutions therefor now owned or
hereafter acquired by the Mortgagor, or in which the Mortgagor has or shall have
an interest, now or hereafter located upon or in, or attached to, any portion of
the Mortgaged Property or appurtenances thereto, and used or usable in
connection with the present or future operation and occupancy of the Mortgaged
Property and all building equipment, materials and supplies of any nature
whatsoever owned by the Mortgagor, or in which the Mortgagor has or shall have
an interest, now or hereafter located upon the Mortgaged Property and whether
stored at the Mortgaged Property or off-site (collectively, the "Equipment"),
and the right, title and interest of the Mortgagor in and to any of the
Equipment which may be subject to any security agreements (as defined in the
Uniform Commercial Code of New York), superior in lien to lien of this Mortgage
and all proceeds and products of any of the above;

 



1

 

 



(f)       all awards or payments, including interest thereon, and the right to
receive the same, which may be made with respect to the Mortgaged Property,
whether from the exercise of the right of eminent domain (including any transfer
made in lieu of the exercise of said right), or for any other injury to or
decrease in the value of the Mortgaged Property;

 

(g)       all leases and other agreements affecting the use or occupancy of the
Mortgaged Property now or hereafter entered into (the "Leases") and the right to
receive and apply the rents, issues and profits of the Mortgaged Property (the
"Rents") to the payment of the Debt which Leases and Rents are hereby absolutely
and unconditionally assigned to Mortgagee;

 

(h)       all right, title and interest of the Mortgagor in and to (i) all
contracts from time to time executed by the Mortgagor or any manager or agent on
its behalf relating to the ownership, construction, maintenance, repair,
operation, occupancy, sale or financing of the Mortgaged Property or any part
thereof and all agreements relating to the purchase or lease of any portion of
the Mortgaged Property or any property which is adjacent or peripheral to the
Mortgaged Property, together with the right to exercise such options and all
leases of Equipment, (ii) all consents, licenses, building permits, certificates
of occupancy and other governmental approvals relating to construction,
completion, occupancy, use or· operation of the Mortgaged Property or any part
thereof, and (iii) all drawings, plans, specifications and similar or related
items relating to the Mortgaged Property;

 

(i)       all trade names, trademarks, logos, copyrights, good will and books
and records relating to or used in connection with the operation of the
Mortgaged Property or any part thereof; all general intangibles related to the
operation of the Mortgaged Property now existing or hereafter arising;

 

(j)       all proceeds, both cash and non-cash, of the foregoing;

 

(k)       all proceeds of and any unearned premiums on any insurance policies
covering the Mortgaged Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Mortgaged Property; and

 

(l)       the right, in the name and on behalf of the Mortgagor, to appear in
and defend any action or proceeding brought with respect to the Mortgaged
Property and to commence any action or proceeding to protect the interest of the
Mortgagee in the Mortgaged Property.

 

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the proper use and benefit of the Mortgagee, and the successors and assigns
of the Mortgagee, forever.

 

AND the Mortgagor covenants and agrees with and represents and warrants to the
Mortgagee as follows:

 

1.       Payment of Debt. The Mortgagor will pay the Debt at the time and in the
manner provided for its payment in the Note and in this Mortgage.

 

 

2

 

 

2.       Warranty of Title.

 

(a)        Subject only to those exceptions to title specifically set forth in
the title policy issued or to be issued by Chicago Title Insurance Company to
the Mortgagee and insuring the lien of this Mortgage, the Mortgagor warrants the
title to the Premises, the Improvements, the Equipment and the balance of the
Mortgaged Property. The Mortgagor also represents and warrants that (i) the
Mortgagor is now, and after giving effect to this Mortgage, will be in a solvent
condition, (ii) the execution and delivery of this Mortgage by the Mortgagor
does not constitute a "fraudulent conveyance" within the meaning of Title 11 of
the United States Code as now constituted or under any other applicable statute,
and (iii) no bankruptcy or insolvency proceedings are pending or contemplated by
or against the Mortgagor.

 

(b)       The Mortgagor (and the undersigned representative of the Mortgagor, if
any) additionally represents and warrants that: (i) it has full power, authority
and legal right to execute this Mortgage, and to mortgage, give, grant, bargain,
sell, alien, enfeoff, convey, confirm and assign the Mortgaged Property pursuant
to the terms hereof and to keep and observe all of the terms of this· Mortgage
on the Mortgagor's part to be performed, (ii) if the Mortgagor is a corporation,
the Mortgagor is a duly organized and presently existing corporation and this
Mortgage has been executed by authority of its Board of Directors and with the
requisite consent of the holders of the outstanding shares of its capital stock
entitled to vote thereon, if such consent is required under the provisions of
the certificate of incorporation of the Mortgagor, (iii) if the Mortgagor is a
partnership, the Mortgagor is a duly authorized and validly existing partnership
and this Mortgage has been executed by a duly authorized general partner and
(iv) if the Mortgagor is a limited liability company, this Mortgage has been
authorized and executed in accordance with the provisions of the operating
agreement of the Mortgagor.

 

3.       Insurance.

 

The Mortgagor (i) will keep the Improvements and the Equipment insured against
loss or damage by fire, standard extended coverage perils and such other hazards
as the Mortgagee shall from time to time require in amounts approved by the
Mortgagee, which amounts shall in no event be less than 100% of the full
insurable value of the Improvements and the Equipment and shall be sufficient to
meet all applicable co-insurance requirements, and (ii) will maintain rental and
business interruption insurance and (iii) such other forms of insurance coverage
with respect to the Mortgaged Property as the Mortgagee shall from time to time
require in amounts approved by the Mortgagee. All policies of insurance (the
"Policies") shall be issued by insurers having a minimum policy holders rating
of "A" per the latest rating publication of Property and Casualty Insurers by
A.M. Best Company and who are lawfully doing business in New York and are
otherwise acceptable in all respects to the Mortgagee. All Policies shall
contain the standard New York mortgagee non-contribution clause endorsement or
an equivalent endorsement satisfactory to the Mortgagee naming the Mortgagee as
the person to which all payments made by the insurer thereunder shall be paid
and shall otherwise be in form and substance satisfactory in all respects to the
Mortgagee. Blanket insurance policies shall not be acceptable for the purposes
of this paragraph unless otherwise approved to the contrary by the Mortgagee.
The Mortgagor shall pay the premiums for the Policies as the same become due and
payable. At the request of the Mortgagee, the Mortgagor will deliver the
Policies to the Mortgagee. Not later than ten (10) days prior to the expiration
date of each of the Policies, the Mortgagor will deliver to the Mortgagee a
renewal policy or policies marked "premium paid" or accompanied by other
evidence of payment of premium satisfactory to the Mortgagee. If at any time the
Mortgagee is not in receipt of written evidence that all insurance required
hereunder is

 



3

 

 

in force and effect, the Mortgagee shall have the right without notice to the
Mortgagor to take such action as the Mortgagee deems necessary to protect its
interest in the Mortgaged Property, including, without limitation, the obtaining
of such insurance coverage as the Mortgagee in its sole discretion deems
appropriate, and all expenses incurred by the Mortgagee in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
the Mortgagor to the Mortgagee upon demand. The Mortgagor shall at all times
comply with and shall cause the Improvements and Equipment and the use,
occupancy, operation, maintenance, alteration, repair and restoration thereof to
comply with the terms, conditions, stipulations and requirements of the
Policies. If the Premises, or any portion of the Improvements or the Equipment,
is located in a Federally designated "special flood hazard area," in addition to
the other Policies required under this paragraph, a flood insurance policy shall
be delivered by the Mortgagor to the Mortgagee. If no portion of the Premises is
located in a Federally designated "special flood hazard area" such fact shall be
substantiated by a certificate in form satisfactory to the Mortgagee from a
licensed surveyor, appraiser or professional engineer or other qualified person.
If the Mortgaged Property shall be damaged or destroyed, in whole or in part, by
fire or other property hazard or casualty, the Mortgagor shall give prompt
notice thereof to the Mortgagee. Sums paid to the Mortgagee by any insurer may
be retained and applied by the Mortgagee toward payment of the Debt whether or
not then due and payable in such order, priority and proportions as the
Mortgagee in its discretion shall deem proper or, at the discretion of the
Mortgagee, the same may be paid, either in whole or in part, to the Mortgagor
for such purposes as the Mortgagee shall designate. If the Mortgagee shall
receive and retain such insurance proceeds, the lien of this Mortgage shall be
reduced only by the amount thereof received and retained by the Mortgagee and
actually applied by the Mortgagee in reduction of the Debt. The provisions of
subsection 4 of Section 254 of the Real Property Law of New York covering the
insurance of buildings against loss by fire shall not apply to this Mortgage. In
addition, the Mortgagee must be named as first mortgagee and loss payee as to
the Mortgaged Property under the insurance policy maintained by the Mortgagor
for the Mortgaged Property.

 

4.       Payment of Taxes, etc. The Mortgagor shall pay all taxes, assessments,
water rates, sewer rents and other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining the Premises, now
or hereafter levied or assessed against the Mortgaged Property, and all common
charges, dues and assessments imposed pursuant to the Condominium Documents, all
insurance premiums, water rates and sewer rents (the "Taxes") prior to the date
upon which any fine, penalty, interest or cost may be added thereto or imposed
by law for the nonpayment thereof. The Mortgagor shall deliver to the Mortgagee,
upon request, receipted bills, cancelled checks and other evidence satisfactory
to the Mortgagee evidencing the payment of the Taxes prior to the date upon
which any fine, penalty, interest or cost may be added thereto or imposed by law
for the nonpayment thereof.

 

5.        At the option of the Mortgagee, the Mortgagor will pay to the
Mortgagee on the 1st day of each calendar month one-twelfth of an amount (the
"Escrow Fund") which would be sufficient to pay the Taxes payable, or estimated
by the Mortgagee to be payable, during the ensuing twelve (12) months. The
Mortgagee will apply the Escrow Fund to the payment of Taxes which are required
to be paid by the Mortgagor pursuant to the provisions of this Mortgage. If the
amount of the Escrow Fund shall exceed the amount of the Taxes payable by the
Mortgagor pursuant to the provisions of this Mortgage, the Mortgagee shall, in
its discretion, (a) return any excess to the Mortgagor, or (b) credit such
excess against future payments to be made to the Escrow Fund. In allocating such
excess, the Mortgagee may deal with the person shown on the records of the
Mortgagee to be the owner of the Mortgaged Property. If the Escrow Fund is not
sufficient to pay the Taxes, as the same become payable, the Mortgagor shall pay
to the Mortgagee, upon request, an amount which the Mortgagee shall estimate as
sufficient to make up the deficiency. Until expended or applied as above
provided, any amounts in the Escrow Fund may be commingled with the general
funds of the Mortgagee and shall constitute additional security for the Debt and
shall not bear interest.

 



4

 



6.       Condemnation. Notwithstanding any taking by any public or quasi-public
authority through eminent domain or otherwise, the Mortgagor shall continue to
pay the Debt at the time and in the manner provided for its payment in the Note
and this Mortgage and the Debt shall not be reduced until any award or payment
therefor shall have been actually received and applied by the Mortgagee to the
discharge of the Debt. The Mortgagee may apply the entire amount of any such
award or payment to the discharge of the Debt whether or not then due and
payable in such order, priority and proportions as the Mortgagee in its
discretion shall deem proper. If the Mortgaged Property is sold, through
foreclosure or otherwise, prior to the receipt by the Mortgagee of such award or
payment, the Mortgagee shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive
such award or payment, or a portion thereof sufficient to pay the Debt,
whichever is less. The Mortgagor shall file and prosecute its claim or claims
for any such award or payment in good faith and with due diligence and cause the
same to be collected and paid over to the Mortgagee. The Mortgagor hereby
irrevocably authorizes and empowers the Mortgagee, in the name of the Mortgagor
or otherwise, to collect and receipt for any such award or payment and to file
and prosecute such claim or claims. Although it is hereby expressly agreed that
the same shall not be necessary in any event, the Mortgagor shall, upon demand
of the Mortgagee, make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of assigning any such award or payment to
the Mortgagee, free and clear of any encumbrances of any kind or nature
whatsoever.

 

7.       Leases and Rents.

 

(a)       Subject to the terms of this paragraph, the Mortgagee waives the right
to enter the Mortgaged Property for the purpose of collecting the Rents, and
grants the Mortgagor the right to collect the Rents. The Mortgagor shall hold
the Rents, or an amount sufficient to discharge all current sums due on the
Debt, in trust for use in payment of the Debt. The right of the Mortgagor to
collect the Rents may be revoked by the Mortgagee upon any default by the
Mortgagor under the terms of the Note or this Mortgage by giving notice of such
revocation to the Mortgagor. Following such notice the Mortgagee may retain and
apply the Rents toward payment of the Debt in such order, priority and
proportions as the Mortgagee, in its discretion, shall deem proper, or to the
operation, maintenance and repair of the Mortgaged Property, and irrespective of
whether the Mortgagee shall have commenced a foreclosure of this Mortgage or
shall have applied or arranged for the appointment of a receiver. The Mortgagor
shall not, without the consent of the Mortgagee, make, or suffer to be made, any
Leases or cancel any Leases or modify or cancel any Leases or accept prepayments
of installments of the Rents for a period of more than one (1) month in advance
or further assign the whole or any part of the Rents. The Mortgagee shall have
all of the rights against tenants of the Mortgaged Property as set forth in
Section 291-f of the Real Property Law of New York. The Mortgagor shall (a)
fulfill or perform each and every provision of the Leases on the part of the
Mortgagor to be fulfilled or performed, (b) promptly send copies of all notices
of default which the Mortgagor shall send or receive under the Leases to the
Mortgagee, and (c) enforce, short of termination of the Leases, the performance
or observance of the provisions thereof by the tenants thereunder. In addition
to the rights which the Mortgagee may have herein, in the event of any default
under this Mortgage, the Mortgagee, at its option, may require the Mortgagor to
pay monthly in advance to the Mortgagee, or any receiver appointed to collect
the Rents, the fair and reasonable rental value for the use and occupation of
such part of the Mortgaged Property as may be in possession of the Mortgagor.
Upon default in any such payment, the Mortgagor will vacate and surrender
possession of the Mortgaged Property to the Mortgagee, or to such receiver, and,
in default thereof, the Mortgagor may be evicted by summary proceedings or
otherwise. Nothing contained in this paragraph shall be construed as imposing on
the Mortgagee any of the obligations of the lessor under the Leases.

 

 



5

 

 

(b)       Mortgagor acknowledges and agrees that, upon recordation of this
Mortgage, Mortgagee's interest in the Rents shall be deemed to be fully
perfected "choate" and enforced as to Mortgagor and all third parties, including
without limitation, any subsequently appointed trustee in any case under the
U.S. Bankruptcy Code, without the necessity of (i) commencing a foreclosure
action with respect to this Mortgage, (ii) furnishing notice to Mortgagor or
tenants under the Leases, (iii) making formal demand for the Rents (iv) taking
possession of the Mortgaged Property as a Mortgagee-in-possession, (v) obtaining
the appointment of a receiver of rents and profits of the Mortgaged Property,
(vi) sequestering or impounding the Rents, or (vii) taking any other affirmative
action.

 

(c)       For purposes of 11 U.S.C. Section 552 (b), Mortgagor and Mortgagee
agree that this Mortgage shall constitute a "security agreement," that the
security interest created by such security agreement extends to property of
Borrower acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and that such security interest shall extend to all Rents
acquired by the estate after the commencement of a case in bankruptcy.

 

(d)       Mortgagor hereby further acknowledges and agrees that all Rents are
and shall be deemed to be "Cash Collateral" under Section 363 of the U.S.
Bankruptcy Code in the event that Mortgagor files a voluntary petition in
bankruptcy or is made subject to any involuntary bankruptcy proceeding. Borrower
may not use the Cash Collateral without the consent of Mortgagee and/or an order
of any bankruptcy court pursuant to II U.S.C. 363(b) (2), and Mortgagor hereby
waives any right it may have to assert that the Rents do not constitute Cash
Collateral. No consent by Mortgagee to the use of Cash Collateral by Mortgagor
shall be deemed to constitute Mortgagee's approval of the purpose for which such
Cash Collateral was expended.

 

8.       Maintenance of the Mortgaged Property. The Mortgagor shall cause the
Mortgaged Property to be maintained in good condition and repair and will not
commit or suffer to be committed any waste of the Mortgaged Property. The
Improvements and the Equipment shall not be removed, demolished or materially
altered (except for normal replacement of the Equipment) without the prior
written consent of the Mortgagee. The Mortgagor shall promptly comply with all
existing and future governmental laws, orders, ordinances, rules and regulations
affecting the Mortgaged Property, or any portion thereof or the use thereof,
including without limitation, the Americans with Disabilities Act of 1990 (42
U.S.C.A. Sec. 12101 et. seq.) The Mortgagor shall promptly repair, replace or
rebuild any part of the Mortgaged Property which may be damaged or destroyed by
fire or other property hazard or casualty (including any fire or other property
hazard or casualty for which insurance was not obtained or obtainable) or which
may be affected by any taking by any public or quasi-public authority through
eminent domain or otherwise, and shall complete and pay for, within a reasonable
time, any structure at any time in the process of construction or repair on the
Premises. If such fire or other property hazard or casualty shall be covered by
the Policies, the Mortgagor's obligation to repair, replace or rebuild such
portion of the Mortgaged Property shall be contingent upon the Mortgagee paying
the Mortgagor the proceeds of the Policies, or such portion thereof as shall be
sufficient to complete such repair, replacement or rebuilding, whichever is
less. The Mortgagor will not, without obtaining the prior consent of the
Mortgagee, initiate, join in or consent to any private restrictive covenant,
zoning ordinance, or other public or private restrictions, limiting or affecting
the uses which may be made of the Mortgaged Property or any part thereof.

 



6

 

 



9.       Environmental Provisions.

 

(a)       For the purposes of this paragraph the following terms shall have the
following meanings: (i) the term "Hazardous Material" shall mean any material or
substance that, whether by its nature or use, is now or hereafter defined or
regulated as a hazardous waste, hazardous substance, pollutant or contaminant
under any Environmental Requirement, or which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous or which is or contains petroleum, gasoline, diesel fuel, another
petroleum hydrocarbon product, asbestos, asbestos-containing materials or
polychlorinated biphenyls (ii) the "Environmental Requirements" shall
collectively mean all present and future laws, statutes, common law, ordinances,
rules, regulations, orders, codes, licenses, permits, decrees, judgments,
directives or the equivalent of or by any Governmental Authority and relating to
or addressing the protection of the environment or human health, and (iii) the
term "Governmental Authority" shall mean the Federal government, or any state or
other political subdivision thereof, or any agency, court or body of the Federal
government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions.

 

(b)       The Mortgagor hereby represents and warrants to the Mortgagee that, to
the best of Mortgagor's knowledge, after diligent inquiry, (i) no Hazardous
Material is currently located at, in, on, under or about the Mortgaged Property
in manner which violates any Environmental Requirement, or which requires
cleanup or corrective action of any kind under any Environmental Requirement,
(ii) no releasing, emitting, discharging, leaching, dumping, disposing or
transporting of any Hazardous Material from the Mortgaged Property onto any
other property or from any other property onto or into the Mortgaged Property
has occurred or is occurring in violation of any Environmental Requirement,
(iii) no notice of violation, non-compliance, liability or potential liability,
lien, complaint, suit, order or other notice with respect to the Mortgaged
Property is presently outstanding under any Environmental Requirement, nor does
the Mortgagor have knowledge or reason to believe that any such notice will be
received or is being threatened, and (iv) the Mortgaged Property and the
operation thereof are in full compliance with all Environmental Requirements.

 

(c)       The Mortgagor shall comply, and shall cause all tenants or other
occupants of the Mortgaged Property to comply in all respects with all
Environmental Requirements, and will not generate, store, handle, process,
dispose of or otherwise use, and will not permit any tenant or other occupant of
the Mortgaged Property to generate, store, handle, process, dispose of or
otherwise use, Hazardous Materials at, in, on, or about the Mortgaged Property
in a manner that could lead or potentially lead to the imposition on the
Mortgagor, the Mortgagee or the Mortgaged Property of any liability or lien of
any nature whatsoever under any Environmental Requirement. The Mortgagor shall
notify the Mortgagee promptly in the event of any spill or other release of any
Hazardous Material at, in, on, under or about the Mortgaged Property which is
required to be reported to a Governmental Authority under any Environmental
Requirement, will promptly forward to the Mortgagee copies of any notices
received by the Mortgagor relating to alleged violations of any Environmental
Requirement or any potential liability under any Environmental Requirement and
will promptly pay when due any fine or assessment against the Mortgagee, the
Mortgagor or the Mortgaged Property relating to any Environmental Requirement.
If at any time it is it is determined that the operation or use of the Mortgaged
Property is in violation of any applicable Environmental Requirement or that
there are Hazardous Materials located at, in, on, under or about the Mortgaged
Property which violate any applicable Environmental Requirement or that there
are Hazardous Materials located at, in, on, under or about the Mortgaged
Property which, under any Environmental Requirement, require special handling in
collection, storage, treatment or disposal, or any form of cleanup or corrective
action, the Mortgagor shall, within thirty (30) days after receipt of notice
thereof from any Governmental Authority or from the Mortgagee, take, at the
Mortgagor's sole cost and expense, such actions as may be necessary to fully
comply in all respects with all Environmental Requirements, provided, however,
that if such compliance cannot reasonably be completed within such thirty (30)
day period, the Mortgagor shall commence such necessary action within such
thirty (30) day period and shall thereafter diligently and expeditiously proceed
to fully comply in all respects and in a timely fashion with all Environmental
Requirements.

 



7

 

 

(d)       If the Mortgagor fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any such action described
in clause (c) above, the Mortgagee may, in its sole and absolute discretion,
make advances or payments toward the performance or satisfaction of the same,
but shall in no event be under any obligation to do so. All sums so advanced or
paid by the Mortgagee (including, without limitation, reasonable counsel fees
and all consultant fees and expenses, investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will immediately, upon demand, become due and payable from the
Mortgagor and shall bear interest at the Default Rate from the date any such
sums are so advanced or paid by the Mortgagee until the date any such sums are
repaid by the Mortgagor to the Mortgagee. The Mortgagor will execute and
deliver, promptly upon request, such instruments as the Mortgagee may deem
useful or necessary to permit the Mortgagee to take any such action, and such
additional notes and mortgages, as the Mortgagee may require to secure all sums
so advanced or paid by the Mortgagee. If a lien is filed against the Mortgaged
Property by any Governmental Authority resulting from the need to expend or the
actual expending of monies arising from an action or omission, whether
intentional or unintentional, of the Mortgagor or for which the Mortgagor is
responsible, resulting in the releasing, spilling, leaking, leaching, pumping,
emitting, pouring, emptying or dumping of any Hazardous Material into the waters
or onto land located within or without the State where the Mortgaged Property is
located, then the Mortgagor will, within thirty (30) days from the date that the
Mortgagor is first given notice that such lien has been placed against the
Mortgaged Property (or within such shorter period of time as may be specified by
the Mortgagee if such Governmental Authority has commenced steps to cause the
Mortgaged Property to be sold pursuant to such lien), either (a) pay the claim
and remove the lien, or (b) furnish a cash deposit, bond, or such other security
with respect thereto as is satisfactory in all respects to the Mortgagee and is
sufficient to effect a complete discharge of such lien on the Mortgaged
Property.

 

(e)       The Mortgagee may, at its option, at intervals of not less than one
year, or more frequently if the Mortgagee reasonably believes that a Hazardous
Material or other environmental condition violates or threatens to violate any
Environmental Requirement, cause an environmental audit of the Mortgaged
Property or portions thereof to be conducted to confirm the Mortgagor's
compliance with the provisions of this paragraph, and the Mortgagor shall
cooperate in all reasonable ways with the Mortgagee connection with any such
audit. If such audit discloses that a violation of or a liability under an
Environmental Requirement exists or if such audit was required or prescribed by
law, regulation or governmental or quasi-governmental authority, the Mortgagor
shall pay all costs and expenses incurred in connection with such audit;
otherwise, the costs and expenses of such audit shall, notwithstanding anything
to the contrary set forth in this paragraph, be paid by the Mortgagee.

 

(f)       If this Mortgage is foreclosed, or if the Mortgaged Property is sold
pursuant to the provisions of this Mortgage, or if the Mortgagor tenders a deed
or assignment in lieu of foreclosure or sale, the Mortgagor shall deliver the
Mortgaged Property to the purchaser at foreclosure or sale or to the Mortgagee,
its nominee, or wholly-owned subsidiary, as the case may be, in a condition that
complies in all respects with all Environmental Requirements.

 



8

 

 

(g)       The Mortgagor will defend, indemnify, and hold harmless the Mortgagee,
its co-lenders, participants, employees, agents, officers, and directors, from
and against any and all claims, demands, penalties, causes of action, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, counsel and consultant fees and expenses,
investigation and laboratory fees and expenses, court costs, and litigation
expenses) arising out of, or in any way related to, (i) any breach by the
Mortgagor of any of the provisions of this paragraph 9, (ii) the presence,
disposal, spillage, discharge, emission, leakage, release, or threatened release
of any Hazardous Material which is at, in, on, under, about, from or affecting
the Mortgaged Property, including, without limitation, any damage or injury
resulting from any such Hazardous Material to or affecting the Mortgaged
Property or the soil, water, air, vegetation, buildings, personal property,
persons or animals located on the Mortgaged Property or on any other property or
otherwise, (iii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to any such Hazardous
Material, (iv) any lawsuit brought or threatened, settlement reached, or order
or directive of or by any Governmental Authority relating to such Hazardous
Material, or (v) any violation of any Environmental .Requirement or any policy
or requirement of the Mortgagee hereunder. The aforesaid indemnification shall,
notwithstanding any exculpatory or other provision of any other document or
instrument now or hereafter executed and delivered in connection with the loan
evidenced by the Note and secured by this Mortgage, constitute the personal
recourse undertakings, obligations and liabilities of the Mortgagor. The
obligations and liabilities of the Mortgagor under this paragraph 9 shall
survive and continue in full force and effect and shall not be terminated,
discharged or released, in whole or in part, irrespective of whether the Debt
has been paid in full and irrespective of any foreclosure of this Mortgage, sale
of the Mortgaged Property pursuant to the provisions of this Mortgage or
acceptance by the Mortgagee, its nominee or affiliate of a deed or assignment in
lieu of foreclosure or sale and irrespective of any other fact or circumstance
of any nature whatsoever.

 

1 0.       Estoppel Certificates. The Mortgagor, within ten (10) days after
request by the Mortgagee and at its expense, will furnish the Mortgagee with a
statement, duly acknowledged and certified, setting forth the amount of the Debt
and the offsets or defenses thereto, if any.

 

11.       Transfer or Encumbrance of the Mortgaged Property.

 

No part of the Mortgaged Property nor any interest of any nature whatsoever
therein nor any interest of any nature whatsoever in the Mortgagor or any
Guarantor (whether partnership, stock, equity, beneficial, profit, loss or
otherwise) shall in any manner, directly or indirectly, be further encumbered,
sold, transferred or conveyed, or permitted to be further encumbered, sold,
transferred, assigned or conveyed without the prior consent of the Mortgagee,
which consent in any and all circumstances may be withheld in the sole and
absolute discretion of the Mortgagee. The provisions of the foregoing sentence
of this paragraph shall apply to each and every such further encumbrance, sale,
transfer, assignment or conveyance, regardless of whether or not the Mortgagee
has consented to, or waived by its action or inaction its rights hereunder with
respect to, any such previous further encumbrance, sale, transfer, assignment or
conveyance, and irrespective of whether such further encumbrance, sale,
transfer, assignment or conveyance is voluntary, by reason of operation of law
or is otherwise made.

 

12. Notice. Any notice, request, demand, statement, authorization, approval or
consent made hereunder shall be in writing and shall be hand delivered or sent
by Federal Express, or other reputable courier service, or by postage pre-paid
registered or certified mail, return receipt requested, and shall be deemed
given (i) when received at the following addresses if hand delivered or sent by
Federal Express, or other reputable courier service, and (ii) three (3) business
days after being postmarked and addressed as follows if sent by registered or
certified mail, return receipt requested:

 



9

 



 



If to Mortgagor: Boreal Water Collection, Inc.   4494-4496 State Road 42 North  
Kiamesha, New York 12751   Attention:     with a copy to: Billig, Loughlin &
Baer   461 Broadway   Monticello, New York 12701   Attention: Jacob R. Billig,
Esq.     If  to the Mortgagee: Woodbridge Mortgage Investment Fund 1, LLC, a
Delaware LLC • 14225 Ventura Boulevard, Suite 100   Sherman Oaks, CA 91423 •  
Attention:    General Counsel     With a copy to: Finger & Finger, A
Professional Corporation   158 Grand Street   White Plains, New York 10601  
Attention:     Daniel S. Finger, Esq.



 

Each party may designate a change of address by notice to the other party, given
at least fifteen (15) days before such change of address is to become effective.

 

13.       Sale of Mortgaged Property.

 

(a)       In the event of a default hereunder, Mortgagee, may choose to utilize,
if permitted under the laws of the State of New York, a non-judicial foreclosure
by power of sale of this mortgage.

 

(b)       If this Mortgage is foreclosed, the Mortgaged Property, or any
interest therein, may, at the discretion of the Mortgagee, be sold in one or
more parcels or in several interests or portions and in any order or manner.

 

14.       Changes in Laws Regarding Taxation. In the event of the passage after
the date of this Mortgage of any law of the State of New York deducting from the
value of real property for the purpose of taxation any lien or encumbrance
thereon or changing in any way the laws for the taxation of mortgages or debts
secured by mortgages for state or local purposes or the manner of the collection
of any such taxes, and imposing a tax, either directly or indirectly, on this
Mortgage, the Note or the Debt, the Mortgagor shall, if permitted by law, pay
any tax imposed as a result of any such law within the statutory period or
within fifteen (15) days after demand by the Mortgagee, whichever is less,
provided, however, that, if, in the opinion of the attorneys for the Mortgagee,
the Mortgagor is not permitted by law to pay such taxes, the Mortgagee shall
have the right, at its option, to declare the Debt due and payable on a date
specified in a prior notice to the Mortgagor of not less than thirty (30) days.

 

15.       No Credits on Account of the Debt. The Mortgagor will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Taxes assessed against the Mortgaged Property or any part thereof
and no deduction shall otherwise be made or claimed from the taxable value of
the Mortgaged Property, or any part thereof, by reason of this Mortgage or the
Debt. If at any time this Mortgage shall secure less than all of the principal
amount of the Debt, it is expressly agreed that any repayment of the principal
amount of the Debt shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Debt outstanding.

 



10

 



 

16.       Offsets, Counterclaims and Defenses. Any assignee of this Mortgage and
the Note shall take the same free and clear of all offsets, counterclaims or
defenses of any nature whatsoever which the Mortgagor may have against any
assignor of this Mortgage and the Note, and no such offset, counterclaim or
defense shall be interposed or asserted by the Mortgagor in any action or
proceeding brought by any such assignee upon this Mortgage or the Note and any
such right to interpose or assert any such offset, counterclaim or defense in
any such action or proceeding is hereby expressly waived by the Mortgagor.

 

17.       Other Security for the Debt. The Mortgagor shall observe and perform
all of the terms, covenants and provisions contained in the Note and in all
other mortgages and other instruments or documents evidencing, securing or
guaranteeing ·payment of the Debt, in whole or in part, or otherwise executed
and delivered in connection with the Note, this Mortgage or the loan evidenced
and secured thereby.

 

18.       Documentary Stamps. If at any time the United States of America, any
state thereof, or any governmental subdivision of any such state, shall require
revenue or other stamps to be affixed to the Note or this Mortgage, the
Mortgagor will pay for the same, with interest and penalties thereon, if any. ·

 

19.       Right of Entry. Upon prior notice, the Mortgagee and its agents shall
have the right to enter and inspect the Mortgaged Property at all reasonable
times.

 

20.       Books and Records. The Mortgagor will keep and maintain or will cause
to be kept and maintained on a fiscal year basis in accordance with sound
accounting practices consistently applied proper and accurate books, records and
accounts reflecting all of the financial affairs of the Mortgagor and all items
of income and expense in connection with the operation of the Mortgaged Property
or in connection with any services, equipment or furnishings provided in
connection with the operation of the Mortgaged Property, whether such income or
expenses be realized by the Mortgagor or by any other person whatsoever
excepting lessees unrelated to and unaffiliated with the Mortgagor who have
leased from the Mortgagor portions of the Mortgaged Property for the purpose of
occupying the same. The Mortgagee shall have the right from time to time upon
reasonable notice at al1 times during normal business hours to examine such
books, records and accounts at the office of the Mortgagor or other person
maintaining such books, records and accounts and to make copies or extracts
thereof as the Mortgagee shall desire. The Mortgagor will furnish or cause to be
furnished to the Mortgagee, annually, (i) within ninety (90) days following the
end of the fiscal year of the Mortgagor, commencing with the year ending
December 31, 2013, a property-level report showing income and expenses of the
Mortgaged Property and a rent roll for the Mortgaged Property, each certified to
be true and correct by a member of the Mortgagor; (ii) commencing with the 2012
tax year, an annual Form 990 tax return from the Mortgagor, with all supporting
schedules, within thirty (30) days following the filing thereof; and (iii)
within thirteen ( 13) months from the date of delivery to the Mortgagee of its
last financial statement. All of the foregoing statements shall be satisfactory
in all respects to the Mortgagee. If the Mortgagor shall fail to deliver any of
the foregoing documents to the Mortgagee as and when required, the Mortgagor
will pay to the Mortgagee, upon request, a $500 fee for each such failure.
Within sixty (60) days after the end of each fiscal year of the Mortgagor, the
Mortgagor shall furnish, to the Mortgagee a certificate signed by a duly
authorized representative of the Mortgagor certifying on the date thereof either
that there does or does not exist an event which constitutes, or which upon
notice or lapse of time or both would constitute, a default or an Event of
Default under this Mortgage and if such default or Event of Default exists, the
nature thereof and the period of time it has existed. The Mortgagor shall
deliver to the Mortgagee within fifteen ( 15) days following the filing thereof,
a copy of the federal income tax returns and all schedules thereto, signed and
dated and filed with the Internal Revenue Service of the Mortgagor and Francine
Lavoie (the "Guarantor"). Evidence of an extension request, if applicable, for
either the Mortgagor or the Guarantor, shall be furnished to the Mortgagee. The
Mortgagor shall deliver to the Mortgagee within fifteen (15) days following the
filing thereof any other documents filed with eh Internal Revenue Service by
either the Mortgagor or the Guarantor. The Mortgagor shall furnish the Mortgagee
with such additional financial information or other information pertaining to
the operation of the Mortgaged Property and/or to the financial condition or
operations of the Mortgagor or any Guarantor as the Mortgagee may from time to
time request, including, but not limited to, accounts receivable aging, accounts
payable aging and internal financial statements.

 



11

 

 



 

•

 

21.       Performance of Other Agreements. The Mortgagor shall observe and
perform each and every term to be observed or performed by· the Mortgagor
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Mortgaged Property.

 

22.       Events of Default. The Debt shall become due at the option of the
Mortgagee upon the occurrence of any one or more of the following events (herein
collectively referred to as Events of Default):

 

(a)       if any portion of the Debt is not paid within five (5) days after the
same is due;

 

(b)       if the Mortgagor shall fail to pay within twenty (20) days of notice
and demand by the Mortgagee, any installment of any assessment against the
Mortgaged Property for local improvements heretofore or hereafter laid, which
assessment is or may become payable in annual or periodic installments and is or
may become a lien on the Mortgaged Property;

 

(c)       if any Federal tax lien is filed against the Mortgagor, any Guarantor
or the Mortgaged Property and the same is not discharged of record within thirty
(30) days after written notice thereof to Mortgagor;

 

(d)       if without the consent of the Mortgagee (which consent in any and all
circumstances may be withheld in the sole and absolute discretion of the
Mortgagee) any part of the Mortgaged Property or any interest of any nature
whatsoever therein or any interest of any nature whatsoever in the Mortgagor, or
any Guarantor (whether partnership, stock, equity, beneficial, profit, loss or
otherwise) is in any manner, by operation of law or otherwise, whether directly
or indirectly, further encumbered (except as otherwise permitted), sold,
transferred, assigned or conveyed, and irrespective of whether any such further
encumbrance, sale, transfer, assignment or conveyance is voluntary, by reason or
operation of law or is otherwise made;

 

(e)       if without the consent of the Mortgagee any Improvement or the
Equipment (except for the normal replacement of the Equipment) is removed,
demolished or materially altered, or if the

Mortgaged Property is not kept in good condition and repair;

 

(f) of law if the Mortgagor shall fail to comply with any requirement or order
or notice of violation or ordinance issued by any governmental department
claiming jurisdiction over the Mortgaged Property within three (3) months from
the issuance thereof, or the time period set forth therein, whichever is less,
provided that, if such requirement or order or notice cannot reasonably be
complied with within such three-month period and the Mortgagor shall have
commenced to comply therewith within such three-month period and thereafter
diligently and expeditiously proceeds to complete such compliance, such
three-month period shall be extended for so long as it shall require the
Mortgagor in the exercise of due diligence to complete such compliance, it being
agreed that no such extension shall be for a period in excess of one hundred
twenty (120) days;

 



12

 

 



(g)       if the Policies are not kept in full force and effect, or if the
Policies are not delivered to the Mortgagee within ten (10) days after written
request by Mortgagee;

 

(h)       if on application of the Mortgagee two or more fire insurance
companies lawfully doing business in the State of New York refuse to issue
Policies;

 

(i)       if the Mortgagor shall fail to pay the Mortgagee within ten (10) days
following demand therefor all Premiums and/or Taxes paid by the Mortgagee
pursuant to this Mortgage, together with any late payment charge and interest
thereon calculated at the Default Rate;

 

(j)        if without the consent of the Mortgagee any portion of the Rents is
paid for a period of more than one (1) month in advance or if any of the Rents
are further assigned;

 

(k)       if any representation or warranty of the Mortgagor, or of any person
(herein referred to as a Guarantor) guaranteeing payment of the Debt or any
portion thereof, or of operating expenses of the Mortgaged Property or
guaranteeing performance by the Mortgagor of any of the terms of this Mortgage
made herein or in any such guaranty (the "Guaranty"), or in any certificate,
report, financial statement or other instrument furnished in connection with the
making of the Note, this Mortgage, or any such Guaranty, shall prove false or
misleading in any material respect;

 

(1)       if the Mortgagor or any Guarantor shall make an assignment for the
benefit of creditors;

 

(m)       if a court of competent jurisdiction enters a decree or order for
relief with respect to the Mortgagor or any Guarantor under Title 11 of the
United States Code as now constituted or hereafter amended or under any other
applicable Federal or state bankruptcy law or other similar law, or if such
court enters a decree or order appointing a receiver, liquidator, assignee,
trustee, sequestrator (or similar official) of the Mortgagor or any Guarantor,
or of any substantial part of their respective properties, or if such court
decrees or orders the winding up or liquidation of the affairs of the Mortgagor
or any Guarantor;

 

(n)       if the Mortgagor or any Guarantor files a petition or answer or
consent seeking relief under Title 11 of the United States Code as now
constituted or hereafter amended, or under any other applicable Federal or state
bankruptcy law or other similar law, or if the Mortgagor or any Guarantor
consents to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Mortgagor or any Guarantor, or of any substantial part of their
respective properties, or if the Mortgagor or any Guarantor fails generally to
pay their respective debts as such debts become due, or if the Mortgagor or any
Guarantor takes any action in furtherance of any action described in this
subparagraph;

 

(o)       if the Mortgagor or other person, or any Guarantor, shall be in
default hereunder or under the Note, the Mortgage or any other mortgage,
instrument or document evidencing, securing or guaranteeing payment of the Debt,
in whole or in part, or otherwise executed and delivered in connection with the
Note, this Mortgage or the loan evidenced and secured thereby;

 



13

 

 

(p)       if the Mortgagor or other person, or any Guarantor, shall be in
default under any mortgage or deed of trust covering any part of the Mortgaged
Property whether superior or inferior in lien to this Mortgage, and including,
without limitation, any such mortgage or deed of trust now or hereafter held by
the Mortgagee;

 

(q)        if the Mortgaged Property shall become subject (i) to any tax lien,
other than a lien for local real estate taxes and assessments not due and
payable, or (ii) to any lis pendens, notice of pendency, stop order, notice of
intention to file mechanic's or materialman's lien, mechanic's or materialman's
lien, or other liens of any nature whatsoever, and the same shall not either be
discharged of record or in the alternative insured over to the satisfaction of
the Mortgagee by the title company insuring the lien of this Mortgage within a
period of sixty (60) days after the same is filed or recorded, and irrespective
of whether the same is superior or subordinate in lien or other priority to the
lien of this Mortgage and irrespective of whether the same constitutes a
perfected or inchoate lien or encumbered on the Mortgaged Property or is only a
matter of record or notice

 

(r)        if any Guarantor shall die, become legally incapacitated, terminated,
dissolved, wound up or liquidated or if any Guarantor shall be in default under
its guarantee;

 

(s)       if the Mortgagor or any Guarantor shall fail to pay when due any
obligations or shall fail or neglect to keep or observe any term, provision,
condition, warranty or representation contained in any other note or loan
document evidencing or securing any other loan from the Mortgagee to the
Mortgagor or any Guarantor, whether now or hereafter existing;

 

(t)       if the Mortgagee deems itself insecure or if there is such a change in
the condition or affairs (financial or otherwise) of the Mortgagor or any
Guarantor which the Mortgagee believes materially impairs the financial
condition of the Mortgagor or any Guarantor or increases the Mortgagee's risk of
non-payment of the Note secured hereby;

 

(u)       if the Mortgagor shall fail to fully and punctually perform each and
every obligation on the part of the Mortgagor to be performed in connection with
the Corporate Documents or, without the prior written consent of the Mortgagee,
shall join in or consent to any amendment thereof or to any Restrictive Covenant
or amendment thereof;

 

(v)       if the Mortgagor shall continue to be in default under any of the
other terms, covenants or conditions of this Mortgage for five (5) days after
notice from the Mortgagee in the case of any default which can be cured by the
payment of a sum of money or for twenty (20) days after notice from the
Mortgagee in the case of any other default, provided that, if such default
cannot reasonably be cured within such twenty (20) day period and the Mortgagor
shall have commenced to cure such default within such twenty (20) day period and
thereafter diligently and expeditiously proceeds to cure the same, such twenty
(20) day period shall be extended for so long as it shall require the Mortgagor
in the exercise of due diligence to cure such default, it being agreed that no
such extension shall be for a period in excess of sixty (60) days.

 

Upon the occurrence of an Event of Default, the Mortgagee may at any time, at
its option and in its sole discretion, (i) bring an action in any court of
competent jurisdiction to foreclose this instrument or to enforce the covenants
hereof, (ii) exercise any or all of the remedies available to a secured party
under the Uniform Commercial Code, and (iii) exercise any or all of its other
rights and remedies under the Mortgage, the other Loan Documents and applicable
law.

 



14

 

 



23.       Right to Cure Defaults. If default in the performance of any of the
covenants of the Mortgagor herein occurs, the Mortgagee may, at its discretion,
remedy the same and for such purpose shall have the right to enter upon the
Mortgaged Property or any portion thereof without thereby becoming liable to the
Mortgagor or any person in possession thereof holding under the Mortgagor. If
the Mortgagee shall remedy such a default or appear in, defend, or bring any
action or proceeding to protect its interest in the Mortgaged Property or to
foreclose this Mortgage or collect the Debt, the costs and expenses thereof
(including reasonable attorneys' fees to the extent permitted by law), with
interest as provided in this paragraph, shall be paid by the Mortgagor to the
Mortgagee upon demand. All such costs and expenses incurred by the Mortgagee in
remedying such default or in appearing in, defending, or bringing any such
action or proceeding shall be paid by the Mortgagor to the Mortgagee upon
demand, with interest (calculated for the actual number of days elapsed on the
basis of a 360-day year) at a rate per annum equal to twenty four percent (24%)
per annum (herein referred to as the "Default Rate"), provided, however, that
the Default Rate shall in no event exceed the maximum interest rate which the
Mortgagor may by law pay, for the period after notice from the Mortgagee that
such costs or expenses were incurred to the date of payment to the Mortgagee. To
the extent any of the aforementioned costs or expenses paid by the Mortgagee
after default by the Mortgagor shall constitute payment of (i) taxes, charges or
assessments which may be imposed by law upon the Mortgaged Property, (ii)
premiums on insurance policies covering the Mortgaged Property, (iii) expenses
incurred in upholding the lien of this Mortgage, including, but not limited to,
the costs and expenses of any litigation to collect the indebtedness secured by
this Mortgage or to prosecute, defend, protect or preserve the rights and the
lien created by this Mortgage, or (iv) any amount, cost or charge to which the
Mortgagee becomes subrogated, upon payment, whether under recognized principles
of law or equity, or under express statutory authority; then, and in each such
event, such costs, expenses and amounts, together with interest thereon at the
Default Rate, shall be added to the indebtedness secured by this Mortgage and
shall be secured by this Mortgage. Notwithstanding anything to the contrary
contained in this Mortgage, the maximum amount of the principal indebtedness
secured by this Mortgage at execution or which under any contingency may become
secured by this Mortgage is Nine Hundred Thousand AND N0/100 ($900,000) DOLLARS
plus all amounts expended by the Mortgagee after default by the Mortgagor, as
hereinabove set forth in this paragraph.

 

24.       Appointment of Receiver. The Mortgagee, in any action to foreclose
this Mortgage or upon the actual or threatened waste to any part of the
Mortgaged Property or upon the occurrence of any default hereunder, shall be at
liberty, without notice, to apply for the appointment of a receiver of the
Rents, and shall be entitled to the appointment of such receiver as a matter of
right, without regard to the value of the Mortgaged Property as security for the
Debt, or the solvency or insolvency of any person then liable for the payment of
the Debt.

 

25.       Non-Waiver. The failure of the Mortgagee to insist upon strict
performance of any term of this Mortgage shall not be deemed to be a waiver of
any term of this Mortgage. The Mortgagor shall not be relieved of the
Mortgagor's obligation to pay the Debt at the time and in the manner provided
for its payment in the Note and this Mortgage by reason of (i) failure of the
Mortgagee to comply with any request of the Mortgagor to take any action to
foreclose this Mortgage or otherwise enforce any of the provisions hereof or of
the Note or any other mortgage, instrument or document evidencing, securing or
guaranteeing payment of the Debt or any portion thereof (ii) the release,
regardless of consideration, of the whole or any part of the Mortgaged Property
or any other security for the Debt, or (iii) any agreement or stipulation
between the Mortgagee and any subsequent owner or owners of the Mortgaged
Property or other person extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Mortgage or any other mortgage,
instrument or document evidencing, securing or guaranteeing payment of the Debt
or any portion thereof, without first having obtained the consent of the
Mortgagor, and in the latter event, the Mortgagor shall continue to be obligated
to pay the Debt at the time and in the manner provided in the Note and this
Mortgage, as so extended, modified and supplemented, unless expressly released
and discharged from such obligation by the Mortgagee in writing. Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien, encumbrance, right, title or interest in or to
the Mortgaged Property, the Mortgagee may release any person at any time liable
for the payment of the Debt or any portion thereof or any part of the security
held for the Debt and may extend the time of payment or otherwise modify the
terms of the Note or this Mortgage, including, without limitation, a
modification of the interest rate payable on the principal balance of the Note,
without in any manner impairing or affecting this Mortgage or the lien thereof
or the priority of this Mortgage, as so extended and modified, as security for
the Debt over any such subordinate lien, encumbrance, right, title or interest.
The Mortgagee may resort for the payment of the Debt to any other security held
by the Mortgagee in such order and manner as the Mortgagee, in its discretion,
may elect. The Mortgagee may take action to recover the Debt, or any portion
thereof, or to enforce any covenant hereof without prejudice to the right of the
Mortgagee thereafter to foreclose this Mortgage. The Mortgagee shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every additional right and remedy now or hereafter afforded by law.
The rights of the Mortgagee under this Mortgage shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act
of the Mortgagee shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision.

 



15

 

 



26.       Liability. If the Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.

 

27.        Construction. The terms of this Mortgage shall be construed in
accordance with the laws of the State of New York.

 

28.       Security Agreement. This Mortgage constitutes both a real property
mortgage and a "security agreement" and a "fixture filing," within the meaning
of the Uniform Commercial Code, and the Mortgaged Property includes both real
and personal property and all other rights and interest, whether tangible or
intangible in nature, of the Mortgagor in the Mortgaged Property. The Mortgagor
by executing and delivering this Mortgage has granted to the Mortgagee, as
security for the Debt, a security interest in the Equipment. The Mortgagor
hereby authorizes the Mortgagee or its agents or assigns, to execute and file,
without the signature of the Mortgagor, one or more UCC-1 Financing Statements
for the purpose of perfecting such security interest, if permitted under the
laws of the state wherein the Mortgaged Property is located. If the Mortgagor
shall default under the Note or this Mortgage, the Mortgagee, in addition to any
other rights and remedies which it may have, shall have and may exercise
immediately and without demand, any and all rights and remedies granted to a
secured party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing, the right to take possession of the
Equipment or any part thereof, and to take such other measures as the Mortgagee
may deem necessary for the care, protection and preservation of the Equipment.
Upon request or demand of the Mortgagee, the Mortgagor shall at its expense
assemble the Equipment and make it available to the Mortgagee at a convenient
place acceptable to the Mortgagee. The Mortgagor shall pay to the Mortgagee on
demand any and all expenses, including legal expenses and attorneys' fees,
incurred or paid by the Mortgagee in protecting its interest in the Equipment
and in enforcing its rights hereunder with respect to the Equipment. Any notice
of sale, disposition or other intended action by the Mortgagee with respect to
the Equipment sent to the Mortgagor in accordance with the provisions of this
Mortgage at least seven (7) days prior to the date of any such sale, disposition
or other action, shall constitute reasonable notice to the Mortgagor, and the
method of sale or disposition or other intended action set forth or specified in
such notice shall conclusively be deemed to be commercially reasonable within
the meaning of the Uniform Commercial Code unless objected to in writing by the
Mortgagor within five (5) days after receipt by the Mortgagor of such notice.
The proceeds of any sale or disposition of the Equipment, or any part thereof,
may be applied by the Mortgagee to the payment of the Debt in such order,
priority and proportions as the Mortgagee in its discretion shall deem proper.
If any change shall occur in the Mortgagor's name, the Mortgagor shall promptly
cause to be filed at its own expense, new financing statements as required under
the Uniform Commercial Code to replace those on file in favor of the Mortgagee.

 



16

 

 



29.       Further Acts, etc. The Mortgagor will, at the cost of the Mortgagor,
and without expense to the Mortgagee, do, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, mortgages, assignments, notices
of assignments, transfers and assurances as the Mortgagee shall, from time to
time, require for the better assuring, conveying, assigning, transferring and
confirming unto the Mortgagee the property and rights hereby mortgaged
or intended now or hereafter so to be, or which the Mortgagor may be or may
hereafter become bound to convey or assign to the Mortgagee, or for carrying out
the intention or facilitating the performance of the terms of this Mortgage or
for filing, registering or recording this mortgage and, on demand, will execute
and deliver and hereby authorizes the Mortgagee to execute in the name of the
Mortgagor to the extent the Mortgagee may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments, to evidence
more effectively the lien hereof upon the Mortgaged Property.

 

30.       Headings, etc. The headings and captions of various paragraphs of this
Mortgage are for convenience of reference only and are not to be construed as
defined or limiting, in any way, the scope or intent of the provisions hereof.

 

 

31. Filing of Mortgage, etc. The Mortgagor forthwith upon the execution and
delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage, and any security instrument creating a lien or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect, preserve and perfect the lien hereof upon, and the interest of the
Mortgagee in, the Mortgaged Property. The Mortgagor will pay all filing,
registration and recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Mortgage, any mortgage supplemental hereto,
any security instrument with respect to the Mortgaged Property, and any
instrument of further assurance, and all Federal, state, county and municipal
taxes, duties, imposts, assessments and charges arising out of or in connection
with the execution and delivery of this Mortgage, any mortgage supplemental
hereto, any security instrument with respect to the Mortgaged Property or any
instrument of further assurance. The Mortgagor shall hold harmless and indemnify
the Mortgagee, its successors and assigns, against any liability incurred by
reason of the imposition of any tax on the making and recording of this
Mortgage.

 

32.       Usury Laws. This Mortgage and the Note are subject to the express
condition that at no time shall the Mortgagor be obligated or required to pay
interest on the principal balance due under the Note at a rate which could
subject the holder of the Note to either civil or criminal liability as a result
of being in excess of the maximum interest rate which the Mortgagor is permitted
by law to contract or agree to pay. If by the terms of this Mortgage or the
Note, the Mortgagor is at any time required or obligated to pay interest on the
principal balance due under the Note at a rate in excess of such maximum rate,
the rate of interest under the Note shall be deemed to be immediately reduced to
such maximum rate and the interest payable shall be computed at such maximum
rate and all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the principal
balance of the Note.

 



17

 



33.                Sole Discretion of Mortgagee. Except as may otherwise be
expressly provided to the contrary, wherever pursuant to the Note, this
Mortgage, or any other document or instrument now or hereafter executed and
delivered in connection therewith or otherwise with respect to the loan secured
hereby, the Mortgagee exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory to
the Mortgagee, the decision of the Mortgagee to consent or not consent, or to
approve or disapprove, or to decide that arrangements or terms are satisfactory
or not satisfactory, shall be in the sole and absolute discretion of the
Mortgagee and shall be final and conclusive.

 

34.       Reasonableness. If at any time the Mortgagor believes that the
Mortgagee has not acted reasonably in granting or withholding any .approval or
consent under the Note, this Mortgage, or any other document or instrument now
or hereafter executed and delivered in connection therewith or otherwise with
respect to the loan secured hereby, as to which approval or consent either (i)
the Mortgagee has expressly agreed to act reasonably, or (ii) absent such
agreement, applicable law would nonetheless require the Mortgagee to act
reasonably, then the Mortgagor's sole remedy shall be to seek injunctive relief
or specific performance, and no action for monetary damages or punitive damages
shall in any event or under any circumstance be maintained by the Mortgagor
against the Mortgagee.

 

35.       Recovery of Sums Required To Be Paid. The Mortgagee shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of the Mortgagee thereafter to bring an action of foreclosure, or any other
action, for a default or defaults by the Mortgagor existing at the time such
earlier action was commenced.

 

36.       Actions and Proceedings. The Mortgagee shall have the right to appear
in and defend any action or proceeding brought with respect to the Mortgaged
Property and to bring any action or proceeding, in the name and on behalf of the
Mortgagor, which the Mortgagee, in its discretion, determines should be brought
to protect its interest in the Mortgaged Property.

 

 

37.       Inapplicable Provisions. If any term, covenant or condition of this
Mortgage shall be held to be invalid, illegal or unenforceable in any respect,
this Mortgage shall be construed without such provision.

 

38.       Duplicate Originals. This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.

 



39.       Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided in this Mortgage, words used in
this Mortgage shall be used interchangeably in singular or plural form and the
word "Mortgagor" shall mean each the Mortgagor and any subsequent owner or
owners of the Mortgaged Property or any part thereof or interest therein; the
word "Mortgagee" shall mean the Mortgagee or any subsequent holder of the Note;
the word "Note" shall mean the Note or any other evidence of indebtedness
secured by this Mortgage; the word "Guarantor" shall mean each person
guaranteeing payment of the Debt or any portion thereof or indemnifying the
Mortgagee against any loss arising out of the transactions referred to herein or
performance by the Mortgagor of any of the terms of this Mortgage and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; the word "person" shall include an individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity; the words "Mortgaged Property" shall include any
portion of the Mortgaged Property or interest therein; and the word "Debt" shall
mean all sums secured by this Mortgage; and the word "default', shall mean the
occurrence of any default by the Mortgagor or other person in the observance or
performance of any of the terms, covenants or provisions of the Note or this
Mortgage on the part of the Mortgagor or such other person to be observed or
performed without regard to whether such default constitutes or would constitute
upon notice or lapse of time, or both, an Event of Default under this Mortgage.
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa.



 



18

 



 

40.       Waiver of Notice. The Mortgagor shall not be entitled to any notices
of any nature whatsoever from the Mortgagee except with respect to matters for
which this Mortgage specifically and expressly provides for the giving of notice
by the Mortgagee to the Mortgagor, and the Mortgagor hereby expressly waives the
right to receive any notice from the Mortgagee with respect to any matter for
which this Mortgage does not specifically and expressly provide for the giving
of notice by the Mortgagee to the Mortgagor.

 

41.        No Oral Change. This Mortgage may only be modified, amended or
changed by an agreement in writing signed by the Mortgagor and the Mortgagee,
and may only be released, discharged or satisfied of record by an agreement in
writing signed by the Mortgagee. No waiver of any term, covenant or provision of
this Mortgage shall be effective unless given in writing by the Mortgagee and if
so given by the Mortgagee shall only be effective in the specific instance in
which given. The Mortgagor acknowledges that the Note, this Mortgage, and the
other documents and instruments executed and delivered in connection therewith
or otherwise in connection with the loan secured hereby set forth the entire
agreement and understanding of the Mortgagor and the Mortgagee with respect to
the loan secured hereby and that no oral or other agreements, understanding,
representation or warranties exist with respect to the loan secured hereby other
than those set forth in the Note, this Mortgage and such other executed and
delivered documents and instruments.

 

42.       Trust Fund. Pursuant to Section 13 of the Lien Law of New York, the
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.

 

 

43.        Non-Residential Property. This Mortgage does not cover real property
principally improved by one or more structures containing in the aggregate six
(6) or less residential dwelling units having their own separate cooking
facilities.

 

44. WAIVER OF TRIAL BY JURY. THE MORTGAGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAlVES, AND THE MORTGAGEE BY ITS ACCEPTANCE OF THE NOTE AND THIS
MORTGAGE IRREVOCABLY AND UNCONDITIONALLY WAIVES, ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR
OTHERWISE RELATING TO THE NOTE, THIS MORTGAGE ANY OTHER DOCUMENT OR INSTRUMENT
NOW OR HEREAFTER EXECUTED AND DELIVERED IN CONNECTION THEREWITH OR THE LOAN
SECURED BY THIS MORTGAGE.



19

 



 



45.        WAIVER OF STATUTORY RIGHTS. THE MORTGAGOR SHALL NOT AND WILL NOT
APPLY FOR OR AVAIL ITSELF OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION OR
EXEMPTION LAWS, OR ANY SO-CALLED "MORATORIUM LAWS," NOW EXISTING OR HEREAFTER
ENACTED, IN ORDER TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS
MORTGAGE, BUT HEREBY WAlVES THE BENEFIT OF SUCH LAWS TO THE FULL EXTENT THAT THE
MORTGAGOR MAY DO SO UNDER APPLICABLE LAW. THE MORTGAGOR FOR ITSELF AND ALL WHO
MAY CLAIM THROUGH OR UNDER IT WAIVES ANY AND ALL RIGHT TO HAVE THE PROPERTY AND
ESTATES COMPRISING THE MORTGAGED PROPERTY MARSHALLED UPON ANY FORECLOSURE OF THE
LIEN OF THIS MORTGAGE AND AGREES THAT ANY COURT HAVING JURISDICTION TO FORECLOSE
SUCH LIEN MAY ORDER THE MORTGAGED PROPERTY SOLD AS AN ENTIRETY. THE MORTGAGOR
HEREBY WAIVES FOR ITSELF AND ALL WHO MAY CLAIM THROUGH OR UNDER IT, AND TO THE
FULL EXTENT THE MORTGAGOR MAY DO SO UNDER APPLICABLE LAW, ANY AND ALL RIGHTS OF
REDEMPTION FROM SALE UNDER ANY ORDER OF DECREE OF FORECLOSURE OF THIS MORTGAGE
OR GRANTED UNDER ANY STATUTE NOW EXISTING OR HEREAFTER ENACTED.

 

46.       Brokerage. The Mortgagor covenants and agrees that no brokerage
commission or other fee, commission or compensation is to be paid by the
Mortgagee on account of the loan or other financing obligations evidenced by the
Note and/or secured by this Mortgage and the Mortgagor agrees to indemnify the
Mortgagee against any claims for any of the same.

 

47.       Enforceability. This Mortgage was negotiated in the State of New York,
and made by the Mortgagor and accepted by the Mortgagee in the State of New
York, and the proceeds of the loan secured hereby were disbursed from the State
of New York, which State the parties agree has a substantial relationship to the
parties and to the underlying transaction embodied hereby, and in all respects,
including, without limiting the generality of the foregoing, matters of
construction, validity and performance, this Mortgage and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and performed in such
State and any applicable laws of the United State of America, except with
respect to the provisions hereof which relate to the realization upon the
security covered by this Mortgage, in which case such provisions shall be
governed by the State in which the Mortgaged Property is located, it being
understood that, to the fullest extent permitted by the law of such State, the
law of the State of New York shall govern the validity and enforceability of
this Mortgage, the Note, and other documents executed and delivered in
connection with the Debt, and the obligations arising hereunder and thereunder.
Whenever possible, each provision of this Mortgage shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Mortgage shall be unenforceable or prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
unenforceability, prohibition or invalidity, without invalidating the remaining
provisions of this Mortgage.

 



20

 

 



48.       Indemnification. Anything in this Mortgage or the other Loan Documents
to the contrary notwithstanding, the Mortgagor shall indemnify and hold the
Mortgagee harmless and defend the Mortgagee at the Mortgagor's sole cost and
expense against any loss or liability, cost or expense (including, without
limitation, title insurance premiums and charges and reasonable attorneys' fees
and disbursements of the Mortgagee's counsel, whether in-house staff, retained
firms or otherwise), and all claims, actions, procedures and suits arising out
of or in connection with (i) any ongoing matters arising out of the transaction
contemplated hereby, the Debt, this Mortgage, the Note or any other document or
instrument now or hereafter executed and/or delivered in connection with the
Debt (the "Loan Documents") and/or the. Mortgaged Property, including, but not
limited to, all costs of reappraisal of the mortgaged property or any part
thereof, whether required by law, regulation, the Mortgagee or any governmental
or quasi-governmental authority, (ii) any amendment to, or restructuring of, the
Debt and this Mortgage, the Note or any of the other Loan Documents, and (iii)
any and all lawful action that may be taken by the Mortgagee in connection with
the enforcement of the provisions of this Mortgage or the Note or any of the
other Loan Documents, whether or not suit is filed in connection with the same,
or in connection with the Mortgagor, any Guarantor and/or any partner, joint
venturer, member or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding. All
sums expended by the Mortgagee shall be payable on demand and, until reimbursed
by the Mortgagor pursuant hereto, shall be deemed additional principal of the
Debt and secured hereby and shall bear interest at the Default Rate. The
obligations of the Mortgagor under this paragraph shall, notwithstanding any
exculpatory or other provisions· of any nature whatsoever set forth in the Loan
Documents, constitute the personal recourse undertakings, obligations and
liabilities of the Mortgagor.

 

49.       Relationship. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Note, this Mortgage or any other document
or instrument now or hereafter executed and delivered in connection therewith or
otherwise in connection with the loan secured hereby is intended to create, or
shall in any event or under any circumstance be construed as creating, a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between the Mortgagee and the Mortgagor
other than as lender and borrower.

 

50.       Letter Agreements. The Mortgagor shall fully and faithfully observe
and perform all of the terms, covenants, conditions, provisions and agreements
contained in any letter agreements dated the date hereof, the terms, covenants
and conditions of which are incorporated herein by this reference, and made a
part hereof, with the same force and effect as if the same were fully set forth
in this Mortgage.

 

51.       Representations and Warranties. Mortgagor represents and warrants, and
covenants for so long as any obligations secured by this Mortgage remain
outstanding, as follows:

 

          (a)       Mortgagor does not and will not own any asset or property
other than the Mortgaged Property and related assets and property.

 

          (b)       Mortgagor does not and will not engage in any business other
than the acquisition, ownership, management and operation of the Mortgaged
Property, and Mortgagor will conduct and operate its business in all material
respects as presently conducted and operated and will not change the use of the
Mortgaged Property, nor may the Mortgagor undertake any development of the
Mortgaged Property without the prior written consent of the Mortgagee.
Mortgagee's consent shall be granted or withheld at Mortgagee's sole discretion.

 



21

 

 



          (c)       Mortgagor has not incurred and will not incur any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (i) the Indebtedness, and
(ii) trade and operational debt incurred in the ordinary course of business with
trade creditors and in amounts as are customary and reasonable under the
circumstances. Except with Mortgagee's prior written approval in each instance,
no indebtedness other than the Indebtedness is or shall be secured by the
Property. Mortgagee's approval shall be granted or withheld at Mortgagee's sole
discretion. In connection with any such financing approved by Mortgagee,
Mortgagor shall be required to obtain and deliver to Mortgagee a subordination
and standstill agreement from such mortgagee which shall be in form and
substance satisfactory to Mortgagee in its sole discretion.

 

          (d)       Mortgagor has not made and will not make any loans or
advances to any third party (including any constituent party, any guarantor of
the Indebtedness or any affiliate of Mortgagor, or any constituent party of any
such guarantor), except in de minimis amounts in the ordinary course of business
and of the character of trade or operational expenses.

 

          (e)       Mortgagor will maintain books and records and bank accounts
separate from those of its affiliates and any constituent party, and Mortgagor
will file or cause to be filed separate, distinct tax returns or informational
return relating only to Mortgagor.

 

          (f)        Mortgagor is and will be, and at all times will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any affiliate or constituent party of Mortgagor or any affiliate or
constituent party of any guarantor of the Indebtedness), and will use and
conduct its business in its own name.

 

          (g)       Neither Mortgagor nor any constituent party will cause or
seek the dissolution or winding up, in whole or in part, of Mortgagor.

 

          (h)       Mortgagor will not commingle its funds and other assets with
those of, or pledge its assets for the benefit of any affiliate of Mortgagor,
any guarantor of the Indebtedness or any other party.

 

          (i)       Mortgagor does not or will not hold itself out to be
responsible for the debts or obligations or any other person and does not or
will not pay another person's liabilities out of its own funds.

 

          (j)      Mortgagor will not consent to the filing of any petition to
take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, and Mortgagor will not make an assignment for the
benefit of its creditors.

 

52.       Appraisals; Value of Property. Mortgagor shall permit Mortgagee to
prepare or cause to be prepared, from time to time at least annually, at the
sole option and discretion of the Mortgagee, appraisals of the Mortgaged
Property, at Mortgagor's sole cost and expense, and Mortgagor shall fully
cooperate in connection with the preparation thereof. Mortgagor covenants and
agrees that to the extent Mortgagee determines in its reasonable discretion that
the outstanding principal amount of the Loan exceeds seventy-five percent (75%)
of the sum of the value of the Mortgaged Property plus all other property
constituting collateral for the loan, then Mortgagee may, at its option, require
Mortgagor to provide Mortgagee with additional collateral satisfactory to
Mortgagee or reduce the principal balance of the Loan. The failure of Mortgagor
to comply with Mortgagee's demand for additional collateral or a principal
paydown shall constitute an Event of Default. Mortgagor shall pay Mortgagee,
upon demand, for the cost of any such appraisals.

 



22

 

 

 



53.       Material Occurrence. Mortgagor shall promptly notify Mortgagee of the
occurrence of any event or events which may, individually or in the aggregate,
have a material adverse effect upon (i) Mortgagor's or guarantor's business,
assets, condition (financial or otherwise) or operations, (ii) Mortgagor's
ability to carry out its obligations hereunder or (iii) the Mortgaged Property.
If a material, adverse change occurs in Mortgagor's or any guarantor's business,
assets, condition (financial or otherwise) or operations Mortgagor shall
promptly take action to remedy the same to the reasonable satisfaction of
Mortgagee.

 



54.       Flood Insurance. If, during origination or at any time during the life
of the loan it is determined that all or a portion of the improvements situated
on the Mortgaged Property are located within an area designated as a Special
Flood Hazard Area, the Mortgagee is compelled, as a matter of law, to ensure
that flood insurance is obtained and maintained with respect to the mortgaged
property. Such insurance must be in form, amount and from an issuing company
acceptable to the Mortgagee, and shall name Mortgagee as mortgagee and loss
payee, but in no case shall the amount of coverage be less than the minimum
amount mandated by law (which is either the outstanding loan balance or the
maximum limit of coverage made available under the National Flood Insurance
Reform Act, whichever is less), but in no event should the amount of • coverage
be less than the value of the improved structure. This insurance must be
maintained at the borrower's expense for the life of the loan. If Mortgagee
notifies Mortgagor that the pledged collateral is in a Special Flood Hazard
Area, and, Mortgagor fails to obtain or maintain insurance coverage within forty
.five (45) days of notification, the Mortgagee may purchase such insurance in
form, amount and from an issuing company acceptable to the Mortgagee and may add
the premiums to the principal balance and charge interest thereon at the rate
payable on the Note.

 

55.       Application of Proceeds. The proceeds of any sale made and any other
sums which may be held by Mortgagee as part of the Mortgaged Property shall be
applied in the following order: First, to the payment of the costs and expenses
of Mortgagee in enforcing the provisions of this Mortgage and the Note or any
other Loan Document and enforcing its remedies thereunder and hereunder and the
costs and expenses of the sale and of any judicial proceeding wherein the sale
may be made, including attorneys' fees and expenses; Second, to the payment of
amounts then owing on the Note in such order as Mortgagee shall determine;
Third, to the payment of any other sums secured by this Mortgage; and Fourth, to
the payment of the surplus to any person entitled thereto.

 

56.       Government Regulation. Mortgagor shall not (i) be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Mortgagee from making any advance or extension of credit to
Mortgagor of from otherwise conducting business with Mortgagor, or (ii) fail to
provide documentary and other evidence of Mortgagor's identity as may be
requested by Mortgagee at any time to enable Mortgagee to verify Mortgagor's
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

57.       Transfer of Indebtedness. Mortgagor acknowledges that Mortgagee, at
its sole cost and expense, may (i) sell or transfer interests' in the
Indebtedness and Loan Documents to one or more participants or special purpose
entities, (ii) pledge Mortgagee's interests in the Indebtedness and the Loan
Documents as security for one or more loans obtained by Mortgagee, or (iii) sell
the Indebtedness evidenced by the Note and the Loan Documents to a party who may
pool the Indebtedness with a number of other loans and to have the holder of
such loans grant participation therein or issue one or more classes of
Mortgage-Backed, Pass-Through Certificates or other securities evidencing a
beneficial interest in a rate or unrated public offering or private placement
(the "Securities''). The Securities may be rated by one or more national rating
agencies. Mortgagor acknowledges and agrees that Mortgagee may, at any time, at
no expense to Mortgagor, sell, transfer or assign the Note, this Mortgage and
the other Loan Documents, and any or all servicing rights with respect thereto,
or grant participation therein or issue Securities evidencing a beneficial
interest in a rate or unrated public offering or private placement. In this
regard, Mortgagor agrees to make available to Mortgagee all information
concerning its business and operations which Mortgagee reasonably requests.
Mortgagee may share such information with the investment banking firms, rating
agencies, accounting firms, law firms and other third party advisory firms
involved with the Indebtedness or the Securities. Mortgagee may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities or credit rating agency rating such Securities (collectively, the
"Investor") and each prospective Investor, all documents and information which
Mortgagee now has or may hereafter acquire relating to Mortgagor and the
Property, whether furnished by Mortgagor or otherwise, as Mortgagee determines
necessary or desirable consistent with full disclosure for purposes of marketing
and underwriting the Indebtedness. Mortgagor shall furnish and hereby consents
to Mortgagee furnishing to such Investors or such prospective Investors 'any and
all information concerning Mortgagor and the Property as may be requested by
Mortgagee, any Investor or any prospective Investor in connection with any sale,
transfer or participation interest. It is understood that the information
provided by Mortgagor to Mortgagee ·may ultimately be incorporated into the
offering documents for the Securities and thus such information may be disclosed
to Investors and prospective Investors. Mortgagee and all of the aforesaid
third-party advisors and professional firms shall be entitled to rely on the
information supplied by Mortgagor. Upon any transfer or proposed transfer
contemplated above and by the Loan Documents, at Mortgagee's request and at
Mortgagee's sale cost and expense, Mortgagor shall provide an estoppel
certificate to the Investor or any prospective Investor in such form, substance
and detail as Mortgagee may reasonably require.

 



23

 

 



58.       Required Notices. (a) Mortgagor shall promptly notify Mortgagee in
writing of the occurrence of any of the following:

 

(i)        receipt by Mortgagor of any written notice from any governmental
authority or instrumentality concerning (A) compliance or lack of compliance of
all or any part of the Mortgaged Property, or any business or other activity
conducted thereon, with any law, ordinance, rule, regulation, order, judgment,
injunction or decree or with the conditions or other requirements of any
license, permit, approval or authorization (including, without limitation,
notice of any violation or alleged violation of any Environmental Law, or of any
threatened, proposed or actual cleanup or other protective or remedial action
relating to any Hazardo.us Material, whether pursuant to any Environmental Law
or otherwise), or (B) the status of, or need for, any license, permit, approval
or authorization;

 

(ii)       receipt by Mortgagor of any written notice concerning compliance or
lack of compliance of all or any part of the Mortgaged Property, or any business
or other activity conducted thereon, with any agreement or restrictive covenant;

 

(iii)       receipt by Mortgagor of any written notice from any tenant leasing
all or any part of the Mortgaged Property or from the holder of any lien or
security interest encumbering all or any part of the Mortgaged Property
concerning any default or any other material matter in respect of such lease,
lien or security interest;

 

 

(iv)       receipt by Mortgagor of any written notice of any contemplated,
threatened or pending condemnation or eminent domain proceeding relating to all
or any part of the Mortgaged Property;

 



24

 

 

(v)      receipt by Mortgagor of any written notice concerning (A) any
contemplated, threatened or pending cancellation of any insurance coverage on
all or any part of the Mortgaged Property, (B) any refusal by any insurance
company to provide or continue insurance coverage on all or any part of the
Mortgaged Property, or (C) any increase in the cost of premiums for any
insurance coverage on all or any part of the Mortgaged Property due to the
condition thereof or due to any business or activity conducted therein or
thereon;

 

(vi)     receipt by Mortgagor of any written notice concerning commencement of
any judicial or administrative proceedings by, against, or otherwise having a
material effect on Mortgagor, the Mortgaged Property or any entity controlled by
or under common control with Mortgagor;

 

(vii)    receipt by Mortgagor of any written notice concerning commencement of
any action for default under the terms of any loan by any creditor of Mortgagor
or any entity controlled by or under common control with Mortgagor;

 

(viii)   any change in the name of Mortgagor or in the location of Mortgagor's
principal place of business; or

 

(ix)    any material change in the use of the Mortgaged Property.

 

          (b)       Mortgagor also shall notify Mortgagee in writing upon
receipt by Mortgagor of notice of any other occurrence requiring the giving of
notice to Mortgagee pursuant to this Mortgage or any of the other Loan
Documents. Each notice to Mortgagee pursuant to this Paragraph 54 shall be
accompanied by a true, correct and complete copy of any notice received by
Mortgagor which is the subject of such notice to Mortgagee.

 

59.       Application of Moneys by Mortgagee. Any moneys collected or received
by Mortgagee in connection with the enforcement of its rights or remedies
following any Event of Default shall be applied, in such priority as Mortgagee
may determine, to the payment of compensation, expenses and disbursements of the
agents, contractors, attorneys and other representatives of Mortgagee, to the
payment of all or any part of the Debt or for any other purpose authorized by
any of the Loan Documents or by law.

 

60.        Assignment of Mortgage. If at any time during the term hereof, the
Mortgagor shall request an assignment of the Mortgage to an institutional
investor which will result in the repayment to the Mortgagee of all sums
evidenced by the Note, the Mortgagee shall deliver such assignment upon the
payment by the Mortgagor to the Mortgagee of (i) a fee equal to one-half of the
applicable mortgage tax which would be payable on the unpaid principal balance
of the Note and (ii) the reasonable fees and expenses of its counsel in
connection therewith.

 

 

  

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



25

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Mortgage, Assignment of
Leases & Rents, Security Agreement and Fixture Filing as of the day and year
first above written.

 



Boreal Water Collection, Inc.     By: /s/ Francine Lavoie        Francine
Lavoie 

 

 

 

 





STATE OF NEW YORK ) ) ss.: COUNTY OF WESTCHESTER )

 

On August 27, 2013, before me, the undersigned, a Notary Public in and for the
State of New York, personally appeared Francine Lavoie, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
executed the instrument.

 

 



  /s/ Donna Lee Ward   NOTARY PUBLIC

 

 

 



[Signature Page to Mortgage, Assignment of Leases & Rents,

Security Agreement and Fixture Filing]

 

 



26

 

 

 

 

EXHIBIT A

 

 

ALL that certain plot, piece or parcel of land situate, lying and being in
Thompson, County of Sullivan and State of New York, consisting of:

 

 

 

 

 

 

 

 



27

 

 

 

Schedule A

Advance Title

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Thompson, County of Sullivan, and State of New York being the premises
conveyed by deeds recorded in Liber of Deeds 582 at Page 114 and Liber of Deeds
724 at Page 870 and being more particularly bounded and described as follows:

 

BEGINNING at a point in the approximate center of traveled way of N.Y.S. Route
42 on the Southerly bounds of lands reputedly of the Village of Monticello;

 

RUNNING THENCE from said point of beginning, South 68 degrees 05 minutes 18
seconds East, 427.73 feet running along the said Southerly bounds of lands
reputedly of the Village of Monticello to a point on the Westerly shore of
Kiamesha Lake;

 

THENCE South 41 degrees 34 minutes 13 seconds East, 502.11 feet running through
the waters of said lake to a point therein;

 

THENCE North 80 degrees 03 minutes 04 seconds West, 754.38 feet running through
the waters of said lake, crossing the shoreline of said lake and running along
the Northerly bounds of lands reputedly of Schuckalo and Nestico and running
along a section of stonerow and passing through an iron pipe found on the
Easterly side of said N.Y.S. Route 42 to a point in the approximate center of
traveled way thereof;

 

THENCE running generally along the center of traveled way of said roadway the
following twelve (12) courses:

 

1.       North 17 degrees 24 minutes 55 seconds West, 64.73 feet;

 

2.       North 13 degrees 43 minutes 30 seconds, deed (50 seconds, survey) West,
43.34 feet;

 

3.       North 10 degrees 05 minutes 51 seconds West, 35.37 feet;

 

4.       North 5 degrees 57 minutes 22 seconds West, 24.68 feet;

 

5.       North 2 degrees 54 minutes 39 seconds West, 27.40 feet;

 

6.       North 1 degree 31 minutes 41 seconds East, 36.35 feet;

 

7.       North 6 degrees 9 minutes 48 seconds East, 24.86 feet;





 

[ex9902_002.jpg] 



28

 

 

SCHEDULE A (CONT.)

 



8.        North 9 degrees 08 minutes 24 seconds East, 30.10 feet;

 

9.        North 12 degrees 42 minutes 20 seconds East, 26.78 feet;

 

10.        North 15 degrees 48 minutes 49 seconds East, 27.65 feet;

 

11.        North 20 degrees 50 minutes 00 seconds East, 31.66 feet;

 

12.        North 25 degrees 34 minutes 45 seconds East, 45.72 feet to the point
or place of BEGINNING.

 

 

 

 

 

[ex9902_002.jpg]

 



29

 